DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/2021 has been entered. 

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 10(a)(1) as being anticipated by Velazquez (US Pub. No. 2016/0191020 A1).
Referring to claim 1, Velazquez discloses a method (Abstract) comprising:
applying calibration signals (e.g., “FIG. 1 illustrates a block diagram of a distortion compensator 100. The distortion compensator 100 operates in the digital domain and serves as a general linearity error compensator that accurately nulls distortion by combining a pre-distortion signal e[n] with an input signal y[n] to produce a compensated output signal z[n], such that: 
y[n]+e[n]=z[n] 
The distortion compensator 100 is coupled to an RF transmission chain (not shown) and digital signal processing circuitry (not shown) as part of an RF communications system. A typical RF chain comprises a digital-to-analog converter, one or more filters, upconversion circuitry, a high-power amplifier (HPA), and an RF antenna.”) to a signal converter input in a test and measurement system (para. [0041]-[0042]; Figures 1 & 4);
measuring signal output from the signal converter (e.g., “The system 400 comprises the compensator 100, an RF transmitter 420, a power amplifier 410, and an RF receiver 430. The RF transmitter 420 comprises a digital-to-analog converter and may optionally include RF upconversion electronics to convert a baseband signal to a higher RF.” – para. [0049]; Figure 4);
performing at least one of spectral and amplitude analysis on the signal output (e.g., “FIG. 5 illustrates the adaptive nonlinear distortion estimator 150. The estimator 150 comprises a delay 510 and a parameter updater 520. The delay 510 delays the system input, y[n], so that it properly aligns with the feedback signal 465, which is a digitized representation of the power amplifier 410 output and is subject to delays incurred in the processing and circuitry of the system 400. The delayed input signal is combined with the feedback signal 465 via an adder to subtract out an error signal between the compensated output signal, z[n], and the uncompensated signal, y[n]. The error signal is a representation of the difference between the input uncompensated signal, y[n], and the amplifier output, which includes the nonlinear distortion components that the compensator 100 corrects.” – para. [0050] / e.g., “This error signal is introduced to the parameter updater 520. The parameter updater 520 comprises a spectrum analyzer 530, a channelizer 540, a transfer function calculator 550, a coefficient generator 560, and a controller 570, the implementation of all of which are apparent to one of ordinary skill in the art.” -  para. [0051]; Figure 5);
determining non-linear signal components in the signal output from the at least one of spectral and amplitude analysis (e.g., “Upon processing of the error signal, the transfer function calculator 550 outputs updated transfer function parameters 155, which are used by the nonlinear distortion transfer function circuitry 130 to further refine the nonlinear models 210A-N. The coefficient generator 560 outputs updated filter coefficients 165, which are used by the gain/phase shift filters 220A-N to fine tune the overall pre-distortion. The spectrum analyzer 530 evaluates the spectral content of the error signal, for example, with an FFT operation. The controller 570 uses this spectral content information to determine if the current signal is suitable for estimation of the nonlinear distortion components. For example, if the signal levels are currently too low for accurate estimation, then the controller will wait for a larger signal to appear before continuing with the estimation. The channelizer 540 partitions the error signal into frequency subbands, for example, with a digital filter bank, to analyze the distortion components over different frequencies” – para. [0051]-[0052]; Figure 5);
 modeling non-linear filter components at a Linear, Memory-less Non-linear, Linear (LNL) compensator based on the calibration signals (e.g., “FIG. 8 illustrates a block diagram of a linearity compensator 800 according to an embodiment of the invention. The linearity compensator 800 operates on an analog-to-digital converter (ADC) 810 and comprises the distortion compensator 100 and one or more factored Volterra compensators, which may include a second-order factored Volterra compensator 820, a third-order factored Volterra compensator 830, and additional higher-order factored Volterra compensators 840. Output of the ADC 810 is coupled to the inputs of the distortion compensator 100, the second-order factored Volterra compensator 820, the third-order factored Volterra compensator 830, and the additional higher-order factored Volterra compensators 840. The outputs of the distortion compensator 100, the second-order factored Volterra compensator 820, the third-order factored Volterra compensator 830, and the additional higher-order factored Volterra compensators 840 are coupled to an adder as shown. Volterra (or Volterra series) is a model for non-linear behavior where the output of the nonlinear system depends on the input to the system at theoretically all other times, thereby modeling intermodulation distortion of the system. Inclusion of the factored Volterra distortion compensators 820-840 improves linearization processing performance while significantly reducing the computational complexity compared to a traditional Volterra-based compensator without using the distortion compensator 100. In an embodiment of the invention, the factored Volterra distortion compensators 820-840 can be bypassed where only the distortion compensator 100 is implemented as described in FIGS. 1-7.” – para. [0066]; Figure 8);
comparing the non-linear signal components to the non-linear filter components (para. [0066]; Figure 8); and
resolving the comparison of the non-linear signal components to the non-linear filter components to determine filter coefficients for first stage Finite Impulse Response (FIR) filters and second stage FIR filters in the LNL compensator (e.g., “FIG. 2 illustrates a block diagram of the distortion transfer function circuitry 130. The distortion transfer function circuitry 130 is coupled to the band-pass filter 120 and the downsampler 140, and receives input signals 155 and 165 from the adaptive nonlinear distortion estimator 150. The distortion transfer function circuitry 130 can employ any number "N" of nonlinear distortion models. Referring to FIG. 2, the distortion function circuitry 130 comprises N number of nonlinear distortion models 210A-N and an equal number of gain/phase shift filters 220A-N. Each nonlinear distortion model 2101 is coupled to a corresponding gain/phase shift filter 2201. Each gain/phase shift filter 220 comprises one or more digital filters (e.g., finite impulse response (FIR) filters of length 16 taps). In an embodiment of the invention, the digital filters are fit to the measured amplitude and phase variation across the desired frequency band using standard least mean squares (LMS) or minimization of maximum error (MINIMAX) filter design algorithms. The digital filters are key components that allow precise cancellation of the nonlinear distortion components as they vary in gain and phase over frequency” – para. [0043]; Figure 2 / “FIG. 9 illustrates the structure of the second-order factored Volterra compensator 820 according to an embodiment of the invention. This second-order factored Volterra compensator 820 comprises a number, N, of linear filters 910A-N, each of which has a corresponding squaring function 920A-N. The outputs of the squaring functions 920A-N are added together to produce the compensation signal output of the second-order factored Volterra compensator 820. In an embodiment of the invention, filter 910A is a 4-tap FIR filter. Accordingly, N is equal to 4, i.e., there are four filters 910A-D. The N linear filters 910A-N correspond to the dominant factors of the Volterra series; the process of measuring and factoring the Volterra series is described below.” – para. [0067]; Figure 9). 
As to claim 2, Velazquez discloses a method (Abstract), wherein the LNL compensator includes a plurality of ordered branches, each order branch including a first stage FIR filter, a non-linear filter, and a second stage FIR filter (para. [0043], Figure 2; para. [0066], Figure 8; para. [0067], Figure 9). 
Referring to claim 3, Velazquez discloses a method (Abstract), wherein each order branch is configured to filter out a corresponding order of non-linear signal components (para. [0043], Figure 2; para. [0066], Figure 8; para. [0067], Figure 9). 
As to claim 4, Velazquez discloses a method (Abstract), wherein the LNL compensator includes a single first stage FIR filter and a plurality of ordered branches, each order branch including a non-linear filter and a second stage FIR filter (para. [0043], Figure 2; para. [0066], Figure 8; para. [0067], Figure 9). 
Referring to claim 5, Velazquez discloses a method (Abstract), wherein the calibration signals include mixtures of sine wave tones at a plurality of frequency indexes (e.g., “Linear filters 910A-N and 1210A-N implement factored Volterra kernels which are measured via harmonic probing. Harmonic probing is implemented by injecting known multi-tone test signals into the ADC input.” – para. [0071], Figure 9). 
As to claim 6, Velazquez discloses a method (Abstract), wherein modeling the non-linear filter components includes modeling the first stage FIR filters and the second stage FIR filters as a series of unknown FIR coefficients (para. [0043], Figure 2; para. [0066], Figure 8; para. [0067], Figure 9). 
Abstract), wherein comparing the non-linear signal components to the non-linear filter components includes comparing the non-linear signal components to the non-linear filter components according to a least mean squared formulation (e.g., “In an embodiment of the invention, the digital filters are fit to the measured amplitude and phase variation across the desired frequency band using standard least mean squares (LMS) or minimization of maximum error (MINIMAX) filter design algorithms. The digital filters are key components that allow precise cancellation of the nonlinear distortion components as they vary in gain and phase over frequency.” – para. [0043], Figure 2). 
As to claim 8, Velazquez discloses a method (Abstract) comprising:
applying calibration signals (e.g., “FIG. 1 illustrates a block diagram of a distortion compensator 100. The distortion compensator 100 operates in the digital domain and serves as a general linearity error compensator that accurately nulls distortion by combining a pre-distortion signal e[n] with an input signal y[n] to produce a compensated output signal z[n], such that: 
y[n]+e[n]=z[n] 
The distortion compensator 100 is coupled to an RF transmission chain (not shown) and digital signal processing circuitry (not shown) as part of an RF communications system. A typical RF chain comprises a digital-to-analog converter, one or more filters, upconversion circuitry, a high-power amplifier (HPA), and an RF antenna.”) to a signal converter input in a test and measurement system (para. [0041]-[0042]; Figures 1 & 4);
measuring signal output from the signal converter (e.g., “The system 400 comprises the compensator 100, an RF transmitter 420, a power amplifier 410, and an RF receiver 430. The RF transmitter 420 comprises a digital-to-analog converter and may optionally include RF upconversion electronics to convert a baseband signal to a higher RF.” – para. [0049]; Figure 4);
performing at least one of spectral and amplitude analysis on the signal output (e.g., “FIG. 5 illustrates the adaptive nonlinear distortion estimator 150. The estimator 150 comprises a delay 510 and a parameter updater 520. The delay 510 delays the system input, y[n], so that it properly aligns with the feedback signal 465, which is a digitized representation of the power amplifier 410 output and is subject to delays incurred in the processing and circuitry of the system 400. The delayed input signal is combined with the feedback signal 465 via an adder to subtract out an error signal between the compensated output signal, z[n], and the uncompensated signal, y[n]. The error signal is a representation of the difference between the input uncompensated signal, y[n], and the amplifier output, which includes the nonlinear distortion components that the compensator 100 corrects.” – para. [0050] / e.g., “This error signal is introduced to the parameter updater 520. The parameter updater 520 comprises a spectrum analyzer 530, a channelizer 540, a transfer function calculator 550, a coefficient generator 560, and a controller 570, the implementation of all of which are apparent to one of ordinary skill in the art.” -  para. [0051]; Figure 5);
determining non-linear signal components in the signal output from the at least one of spectral and amplitude analysis (e.g., “Upon processing of the error signal, the transfer function calculator 550 outputs updated transfer function parameters 155, which are used by the nonlinear distortion transfer function circuitry 130 to further refine the nonlinear models 210A-N. The coefficient generator 560 outputs updated filter coefficients 165, which are used by the gain/phase shift filters 220A-N to fine tune the overall pre-distortion. The spectrum analyzer 530 evaluates the spectral content of the error signal, for example, with an FFT operation. The controller 570 uses this spectral content information to determine if the current signal is suitable for estimation of the nonlinear distortion components. For example, if the signal levels are currently too low for accurate estimation, then the controller will wait for a larger signal to appear before continuing with the estimation. The channelizer 540 partitions the error signal into frequency subbands, for example, with a digital filter bank, to analyze the distortion components over different frequencies” – para. [0051]-[0052]; Figure 5);
 comparing non-linear signal components in a signal converter output to non-linear filter components at a Linear, Memory-less Non-linear, Linear (LNL) compensator (), the LNL compensator including first stage Finite Impulse Response (FIR) filters and second stage FIR filters (e.g., “FIG. 2 illustrates a block diagram of the distortion transfer function circuitry 130. The distortion transfer function circuitry 130 is coupled to the band-pass filter 120 and the downsampler 140, and receives input signals 155 and 165 from the adaptive nonlinear distortion estimator 150. The distortion transfer function circuitry 130 can employ any number "N" of nonlinear distortion models. Referring to FIG. 2, the distortion function circuitry 130 comprises N number of nonlinear distortion models 210A-N and an equal number of gain/phase shift filters 220A-N. Each nonlinear distortion model 2101 is coupled to a corresponding gain/phase shift filter 2201. Each gain/phase shift filter 220 comprises one or more digital filters (e.g., finite impulse response (FIR) filters of length 16 taps). In an embodiment of the invention, the digital filters are fit to the measured amplitude and phase variation across the desired frequency band using standard least mean squares (LMS) or minimization of maximum error (MINIMAX) filter design algorithms. The digital filters are key components that allow precise cancellation of the nonlinear distortion components as they vary in gain and phase over frequency” – para. [0043]; Figure 2 / “FIG. 9 illustrates the structure of the second-order factored Volterra compensator 820 according to an embodiment of the invention. This second-order factored Volterra compensator 820 comprises a number, N, of linear filters 910A-N, each of which has a corresponding squaring function 920A-N. The outputs of the squaring functions 920A-N are added together to produce the compensation signal output of the second-order factored Volterra compensator 820. In an embodiment of the invention, filter 910A is a 4-tap FIR filter. Accordingly, N is equal to 4, i.e., there are four filters 910A-D. The N linear filters 910A-N correspond to the dominant factors of the Volterra series; the process of measuring and factoring the Volterra series is described below.” – para. [0067]; Figure 9);
receiving a minimum performance threshold for the LNL compensator (e.g., “FIG. 8 illustrates a block diagram of a linearity compensator 800 according to an embodiment of the invention. The linearity compensator 800 operates on an analog-to-digital converter (ADC) 810 and comprises the distortion compensator 100 and one or more factored Volterra compensators, which may include a second-order factored Volterra compensator 820, a third-order factored Volterra compensator 830, and additional higher-order factored Volterra compensators 840. Output of the ADC 810 is coupled to the inputs of the distortion compensator 100, the second-order factored Volterra compensator 820, the third-order factored Volterra compensator 830, and the additional higher-order factored Volterra compensators 840. The outputs of the distortion compensator 100, the second-order factored Volterra compensator 820, the third-order factored Volterra compensator 830, and the additional higher-order factored Volterra compensators 840 are coupled to an adder as shown. Volterra (or Volterra series) is a model for non-linear behavior where the output of the nonlinear system depends on the input to the system at theoretically all other times, thereby modeling intermodulation distortion of the system. Inclusion of the factored Volterra distortion compensators 820-840 improves linearization processing performance while significantly reducing the computational complexity compared to a traditional Volterra-based compensator without using the distortion compensator 100. In an embodiment of the invention, the factored Volterra distortion compensators 820-840 can be bypassed where only the distortion compensator 100 is implemented as described in FIGS. 1-7.” – para. [0066]; Figure 8);
performing at least one spectral and amplitude analysis on the signal output (para. [0050]-[0051], Figure 5);
determining lengths for the first stage FIR filters and lengths for the second stage FIR filters to meet the minimum performance threshold (e.g., “FIG. 2 illustrates a block diagram of the distortion transfer function circuitry 130. The distortion transfer function circuitry 130 is coupled to the band-pass filter 120 and the downsampler 140, and receives input signals 155 and 165 from the adaptive nonlinear distortion estimator 150. The distortion transfer function circuitry 130 can employ any number "N" of nonlinear distortion models. Referring to FIG. 2, the distortion function circuitry 130 comprises N number of nonlinear distortion models 210A-N and an equal number of gain/phase shift filters 220A-N. Each nonlinear distortion model 2101 is coupled to a corresponding gain/phase shift filter 2201. Each gain/phase shift filter 220 comprises one or more digital filters (e.g., finite impulse response (FIR) filters of length 16 taps). In an embodiment of the invention, the digital filters are fit to the measured amplitude and phase variation across the desired frequency band using standard least mean squares (LMS) or minimization of maximum error (MINIMAX) filter design algorithms. The digital filters are key components that allow precise cancellation of the nonlinear distortion components as they vary in gain and phase over frequency” – para. [0043]; Figure 2); and
determining a number of the first stage FIR filters and a number of the second stage FIR filters to meet the minimum performance threshold (e.g., “FIG. 2 illustrates a block diagram of the distortion transfer function circuitry 130. The distortion transfer function circuitry 130 is coupled to the band-pass filter 120 and the downsampler 140, and receives input signals 155 and 165 from the adaptive nonlinear distortion estimator 150. The distortion transfer function circuitry 130 can employ any number "N" of nonlinear distortion models. Referring to FIG. 2, the distortion function circuitry 130 comprises N number of nonlinear distortion models 210A-N and an equal number of gain/phase shift filters 220A-N. Each nonlinear distortion model 2101 is coupled to a corresponding gain/phase shift filter 2201. Each gain/phase shift filter 220 comprises one or more digital filters (e.g., finite impulse response (FIR) filters of length 16 taps). In an embodiment of the invention, the digital filters are fit to the measured amplitude and phase variation across the desired frequency band using standard least mean squares (LMS) or minimization of maximum error (MINIMAX) filter design algorithms. The digital filters are key components that allow precise cancellation of the nonlinear distortion components as they vary in gain and phase over frequency” – para. [0043]; Figure 2 / “FIG. 9 illustrates the structure of the second-order factored Volterra compensator 820 according to an embodiment of the invention. This second-order factored Volterra compensator 820 comprises a number, N, of linear filters 910A-N, each of which has a corresponding squaring function 920A-N. The outputs of the squaring functions 920A-N are added together to produce the compensation signal output of the second-order factored Volterra compensator 820. In an embodiment of the invention, filter 910A is a 4-tap FIR filter. Accordingly, N is equal to 4, i.e., there are four filters 910A-D. The N linear filters 910A-N correspond to the dominant factors of the Volterra series; the process of measuring and factoring the Volterra series is described below.” – para. [0067]; Figure 9). 
Referring to claim 9, Velazquez discloses a method (Abstract), wherein determining the lengths for the first stage FIR filters and the length for the second stage FIR filters includes:
varying the lengths for the first stage FIR filters and the length for the second stage FIR filters to determine lower bound performances (e.g., “FIG. 2 illustrates a block diagram of the distortion transfer function circuitry 130. The distortion transfer function circuitry 130 is coupled to the band-pass filter 120 and the downsampler 140, and receives input signals 155 and 165 from the adaptive nonlinear distortion estimator 150. The distortion transfer function circuitry 130 can employ any number "N" of nonlinear distortion models. Referring to FIG. 2, the distortion function circuitry 130 comprises N number of nonlinear distortion models 210A-N and an equal number of gain/phase shift filters 220A-N. Each nonlinear distortion model 2101 is coupled to a corresponding gain/phase shift filter 2201. Each gain/phase shift filter 220 comprises one or more digital filters (e.g., finite impulse response (FIR) filters of length 16 taps). In an embodiment of the invention, the digital filters are fit to the measured amplitude and phase variation across the desired frequency band using standard least mean squares (LMS) or minimization of maximum error (MINIMAX) filter design algorithms. The digital filters are key components that allow precise cancellation of the nonlinear distortion components as they vary in gain and phase over frequency” – para. [0043]; Figure 2 / “FIG. 9 illustrates the structure of the second-order factored Volterra compensator 820 according to an embodiment of the invention. This second-order factored Volterra compensator 820 comprises a number, N, of linear filters 910A-N, each of which has a corresponding squaring function 920A-N. The outputs of the squaring functions 920A-N are added together to produce the compensation signal output of the second-order factored Volterra compensator 820. In an embodiment of the invention, filter 910A is a 4-tap FIR filter. Accordingly, N is equal to 4, i.e., there are four filters 910A-D. The N linear filters 910A-N correspond to the dominant factors of the Volterra series; the process of measuring and factoring the Volterra series is described below.” – para. [0067]; Figure 9); and
selecting the lengths for the first stage FIR filters and the length for the second stage FIR filters to maintain a first performance margin between the minimum performance threshold and the lower bound performance (e.g., “FIG. 2 illustrates a block diagram of the distortion transfer function circuitry 130. The distortion transfer function circuitry 130 is coupled to the band-pass filter 120 and the downsampler 140, and receives input signals 155 and 165 from the adaptive nonlinear distortion estimator 150. The distortion transfer function circuitry 130 can employ any number "N" of nonlinear distortion models. Referring to FIG. 2, the distortion function circuitry 130 comprises N number of nonlinear distortion models 210A-N and an equal number of gain/phase shift filters 220A-N. Each nonlinear distortion model 2101 is coupled to a corresponding gain/phase shift filter 2201. Each gain/phase shift filter 220 comprises one or more digital filters (e.g., finite impulse response (FIR) filters of length 16 taps). In an embodiment of the invention, the digital filters are fit to the measured amplitude and phase variation across the desired frequency band using standard least mean squares (LMS) or minimization of maximum error (MINIMAX) filter design algorithms. The digital filters are key components that allow precise cancellation of the nonlinear distortion components as they vary in gain and phase over frequency” – para. [0043]; Figure 2 / “FIG. 9 illustrates the structure of the second-order factored Volterra compensator 820 according to an embodiment of the invention. This second-order factored Volterra compensator 820 comprises a number, N, of linear filters 910A-N, each of which has a corresponding squaring function 920A-N. The outputs of the squaring functions 920A-N are added together to produce the compensation signal output of the second-order factored Volterra compensator 820. In an embodiment of the invention, filter 910A is a 4-tap FIR filter. Accordingly, N is equal to 4, i.e., there are four filters 910A-D. The N linear filters 910A-N correspond to the dominant factors of the Volterra series; the process of measuring and factoring the Volterra series is described below.” – para. [0067]; Figure 9). 
As to claim 10, Velazquez discloses a method (Abstract), wherein determining the number of the first stage FIR filters and the number of the second stage FIR filters includes:
e.g., “FIG. 2 illustrates a block diagram of the distortion transfer function circuitry 130. The distortion transfer function circuitry 130 is coupled to the band-pass filter 120 and the downsampler 140, and receives input signals 155 and 165 from the adaptive nonlinear distortion estimator 150. The distortion transfer function circuitry 130 can employ any number "N" of nonlinear distortion models. Referring to FIG. 2, the distortion function circuitry 130 comprises N number of nonlinear distortion models 210A-N and an equal number of gain/phase shift filters 220A-N. Each nonlinear distortion model 2101 is coupled to a corresponding gain/phase shift filter 2201. Each gain/phase shift filter 220 comprises one or more digital filters (e.g., finite impulse response (FIR) filters of length 16 taps). In an embodiment of the invention, the digital filters are fit to the measured amplitude and phase variation across the desired frequency band using standard least mean squares (LMS) or minimization of maximum error (MINIMAX) filter design algorithms. The digital filters are key components that allow precise cancellation of the nonlinear distortion components as they vary in gain and phase over frequency” – para. [0043]; Figure 2 / “FIG. 9 illustrates the structure of the second-order factored Volterra compensator 820 according to an embodiment of the invention. This second-order factored Volterra compensator 820 comprises a number, N, of linear filters 910A-N, each of which has a corresponding squaring function 920A-N. The outputs of the squaring functions 920A-N are added together to produce the compensation signal output of the second-order factored Volterra compensator 820. In an embodiment of the invention, filter 910A is a 4-tap FIR filter. Accordingly, N is equal to 4, i.e., there are four filters 910A-D. The N linear filters 910A-N correspond to the dominant factors of the Volterra series; the process of measuring and factoring the Volterra series is described below.” – para. [0067]; Figure 9); and
selecting the number of the first stage FIR filters and the number of the second stage FIR filters to maintain a second performance margin between the minimum performance threshold and the expected performance (e.g., “FIG. 2 illustrates a block diagram of the distortion transfer function circuitry 130. The distortion transfer function circuitry 130 is coupled to the band-pass filter 120 and the downsampler 140, and receives input signals 155 and 165 from the adaptive nonlinear distortion estimator 150. The distortion transfer function circuitry 130 can employ any number "N" of nonlinear distortion models. Referring to FIG. 2, the distortion function circuitry 130 comprises N number of nonlinear distortion models 210A-N and an equal number of gain/phase shift filters 220A-N. Each nonlinear distortion model 2101 is coupled to a corresponding gain/phase shift filter 2201. Each gain/phase shift filter 220 comprises one or more digital filters (e.g., finite impulse response (FIR) filters of length 16 taps). In an embodiment of the invention, the digital filters are fit to the measured amplitude and phase variation across the desired frequency band using standard least mean squares (LMS) or minimization of maximum error (MINIMAX) filter design algorithms. The digital filters are key components that allow precise cancellation of the nonlinear distortion components as they vary in gain and phase over frequency” – para. [0043]; Figure 2 / “FIG. 9 illustrates the structure of the second-order factored Volterra compensator 820 according to an embodiment of the invention. This second-order factored Volterra compensator 820 comprises a number, N, of linear filters 910A-N, each of which has a corresponding squaring function 920A-N. The outputs of the squaring functions 920A-N are added together to produce the compensation signal output of the second-order factored Volterra compensator 820. In an embodiment of the invention, filter 910A is a 4-tap FIR filter. Accordingly, N is equal to 4, i.e., there are four filters 910A-D. The N linear filters 910A-N correspond to the dominant factors of the Volterra series; the process of measuring and factoring the Volterra series is described below.” – para. [0067]; Figure 9). 
Referring to claim 11, Velazquez discloses a method (Abstract), further comprising removing cross-products from the second stage FIR filters until the minimum performance threshold is met (e.g., “FIG. 2 illustrates a block diagram of the distortion transfer function circuitry 130. The distortion transfer function circuitry 130 is coupled to the band-pass filter 120 and the downsampler 140, and receives input signals 155 and 165 from the adaptive nonlinear distortion estimator 150. The distortion transfer function circuitry 130 can employ any number "N" of nonlinear distortion models. Referring to FIG. 2, the distortion function circuitry 130 comprises N number of nonlinear distortion models 210A-N and an equal number of gain/phase shift filters 220A-N. Each nonlinear distortion model 2101 is coupled to a corresponding gain/phase shift filter 2201. Each gain/phase shift filter 220 comprises one or more digital filters (e.g., finite impulse response (FIR) filters of length 16 taps). In an embodiment of the invention, the digital filters are fit to the measured amplitude and phase variation across the desired frequency band using standard least mean squares (LMS) or minimization of maximum error (MINIMAX) filter design algorithms. The digital filters are key components that allow precise cancellation of the nonlinear distortion components as they vary in gain and phase over frequency” – para. [0043]; Figure 2 / “FIG. 9 illustrates the structure of the second-order factored Volterra compensator 820 according to an embodiment of the invention. This second-order factored Volterra compensator 820 comprises a number, N, of linear filters 910A-N, each of which has a corresponding squaring function 920A-N. The outputs of the squaring functions 920A-N are added together to produce the compensation signal output of the second-order factored Volterra compensator 820. In an embodiment of the invention, filter 910A is a 4-tap FIR filter. Accordingly, N is equal to 4, i.e., there are four filters 910A-D. The N linear filters 910A-N correspond to the dominant factors of the Volterra series; the process of measuring and factoring the Volterra series is described below.” – para. [0067]; Figure 9). 
As to claim 12, Velazquez discloses a method (Abstract), wherein removing the cross-products from the second stage FIR filters includes:
ordering the cross-products based on degradation (e.g., diagonals/off-diagonals of Volterra kernel matrices – para. [0073], [0080], [0094]-[0097], [0107], Figures 17-18); and
e.g., factorization method - para. [0073], [0080], [0094]-[0097], [0107], Figures 17-18). 
Referring to claim 13, Velazquez discloses a method (Abstract), wherein comparing the non-linear signal components to the non-linear filter components includes comparing the non-linear signal components to the non-linear filter components according to a least mean squared formulation (e.g., “In an embodiment of the invention, the digital filters are fit to the measured amplitude and phase variation across the desired frequency band using standard least mean squares (LMS) or minimization of maximum error (MINIMAX) filter design algorithms. The digital filters are key components that allow precise cancellation of the nonlinear distortion components as they vary in gain and phase over frequency.” – para. [0043], Figure 2). 
Allowable Subject Matter
4.	Claims 14-20 are allowed.
	The reason for allowance of independent claim 14 is the inclusion of:
determine a Jacobian matrix for the LNL compensator; and employ the initial filter coefficients and the Jacobian matrix to determine final filter coefficients for the FIR filters in the LNL compensator. 
Dependent claims 15-20 are dependent upon claim 14.

Response to Arguments
5.	Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864